593 S.E.2d 84 (2004)
358 N.C. 157
STATE of North Carolina
v.
Tilmon Charles GOLPHIN, Jr.
No. 441A98-2.
Supreme Court of North Carolina.
February 5, 2004.
Michael K. Troutman, High Point, Thomas H. Johnson, Jr., Greensboro, for Golphin.
Jonathan P. Babb, Special Deputy Attorney General, Edward W. Grannis, Jr., District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 10th day of July 2003 in this matter for a writ of certiorari to review the order of the Superior Court, Cumberland County, the following order was entered and is hereby certified to the Superior Court of that county:
"Denied by order of the Court in conference, this the 5th day of February 2004."